Citation Nr: 9902351	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
allergic rhinitis, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

Service connection for allergic rhinitis had previously been 
denied by the Board of Veterans Appeals (Board) in February 
1983 and July 1987 decisions.  By a January 1993 rating 
decision, the RO reopened the claim, granted service 
connection and assigned a 10 percent rating for allergic 
rhinitis, effective on February 19, 1992, the date of the 
veterans claim to reopen.  The veteran disagreed with that 
rating and the effective date assigned to the award of 
service connection and an appeal ensued.  

By an August 1994 rating decision, the RO granted service 
connection and assigned a 10 percent rating for the loss of 
the sense of smell as secondary to the service-connected 
allergic rhinitis, effective on February 19, 1992.  In an 
October 1996 rating decision, the RO also granted service 
connection and assigned a 10 percent rating for bronchial 
asthma, secondary to the service-connected allergic rhinitis, 
effective on September 14, 1992.  By a May 1997 rating 
action, the RO increased the rating for the service-connected 
allergic rhinitis to the current level of 30 percent, 
effective on February 19, 1992.  

In association with the appeal of the January 1993 RO 
decision, the veteran appeared at a personal hearing held at 
the RO before a Member of the Board in June 1997.  At that 
time, it became clear that the veteran was asserting error 
and seeking reconsideration of the earlier Board decisions.  
In July 1998, pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1998), and by direction of the Acting Chairman of the 
Board, reconsideration of the Boards February 1983 and July 
1987 decisions was ordered.  

The veteran's appeal of the claim for an earlier effective 
date for the grant of service connection for allergic 
rhinitis will be addressed in a separate Reconsideration 
decision of the 1983 and 1987 Boards decisions.  The claim 
of an earlier effective date for the assignment of a 
compensable rating for the service-connected allergic 
rhinitis is the subject of a separate Remand decision of the 
Board.  



REMAND

The veteran contends that his service-connected allergic 
rhinitis is more severe than the current rating indicates.  
As noted by the RO in the May 1997 rating decision and 
supplemental statement of the case (SSOC), the rating 
criteria used to evaluate the veteran's service-connected 
allergic rhinitis was changed, effective on October 7, 1996.  
"Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant generally applies."  White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Although the RO considered the new regulations in evaluating 
the veteran's condition, the Board finds that VA examinations 
conducted to date are inadequate for evaluation purposes 
because they did not include sufficient detail for purpose of 
evaluating the disability at issue and further examination 
should be conducted on remand.  38 C.F.R. § 4.2.  For 
example, an increased rating under the old rating criteria 
contemplates findings of massive crusting and marked ozena 
with anosmia, but the findings reported in connection with 
the VA examinations conducted to date do not address those 
criteria.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the allergic 
rhinitis since 1996.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources. 

2.  The veteran should be afforded a VA 
examination in order to determine the 
severity of the service-connected 
allergic rhinitis.  The claims folder and 
a copy of this Remand should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should obtain from the veteran 
information regarding the extent of any 
symptoms he experiences as a result of 
the allergic rhinitis.  All indicated 
testing should be conducted, especially 
those necessary to apply pertinent rating 
criteria, both old and new and all 
findings should be reported in detail.  
Based on his/her study of the case, the 
examiner is be requested to comment on 
whether the veteran experiences massive 
crusting and marked ozena, with anosmia.

3.  After the development requested above 
has been completed, the RO should again 
review the veterans claim.  That review 
should include evaluating the severity of 
the service-connected allergic rhinitis 
under both the old criteria and the new 
and applying the most favorable criteria 
to the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
